Exhibit 10.2
 
$125,000 PROMISSORY NOTE


FOR VALUE RECEIVED, North Bay Resources Inc., a Delaware corporation (the
“Borrower”) with at least 208,000,000 common shares issued and outstanding,
promises to pay to RLS Premiere Financial LLC or its Assignees (the “Lender”)
the Principal Sum along with the Interest Rate and any other fees according to
the terms herein.  This Note will become effective only upon execution by both
parties and delivery of the first payment of Consideration by the Lender (the
“Effective Date”).


The Principal Sum is $125,000 (one hundred and twenty five thousand) plus
accrued and unpaid interest of 5% per annum and any other fees.  The Lender
shall pay $20,000 of Consideration upon closing of this Note.  The Lender may
pay additional Consideration to the Borrower in such amounts and at such dates
as Lender and Borrower may mutually agree on.  THE PRINCIPAL SUM DUE TO LENDER
SHALL BE PRORATED BASED ON THE CONSIDERATION ACTUALLY PAID BY LENDER SUCH THAT
THE BORROWER IS ONLY REQUIRED TO REPAY THE AMOUNT FUNDED AND THE BORROWER IS NOT
REQUIRED TO REPAY ANY UNFUNDED PORTION OF THIS NOTE.  The Maturity Date is one
year from the Effective Date of each payment (the “Maturity Date”) and is the
date upon which the Principal Sum of this Note, as well as any unpaid interest
and other fees, shall be due and payable.  The Conversion Price is 80% of the
average of the two (2) lowest volume weighted average price (VWAP) in the
fifteen (15) trading days previous to the conversion. Unless otherwise agreed in
writing by both parties, at no time will the Lender convert any amount of the
Note into common stock that would result in the Lender owning more than 4.99% of
the common stock outstanding.


1.      Conversion. The Lender has the right, at any time 180 days after the
Effective Date, at its election, to convert all or part of the outstanding and
unpaid Principal Sum and accrued interest (and any other fees) into shares of
fully paid and non-assessable shares of common stock of the Borrower as per this
conversion formula:  Number of shares receivable upon conversion equals the
dollar conversion amount divided by the Conversion Price.  Conversions may be
delivered to Borrower by method of Lender’s choice (including but not limited to
email, facsimile, mail, overnight courier, or personal delivery), and all
conversions shall be cashless and not require further payment from the
Lender.  If no objection is delivered from Borrower to Lender regarding any
variable or calculation of the conversion notice within 24 hours of delivery of
the conversion notice, the Borrower shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such notice of conversion and
waived any objection thereto.  The Borrower shall deliver the shares from any
conversion to Lender (in any name directed by Lender) within 3 (three) business
days of conversion notice delivery.


2. Prepayment.  At any time prior to conversion, the Borrower may prepay the
note at a cash redemption of 135% of the outstanding principal plus any accrued
interest.


3.      Default.  The following are events of default under this Note: (i) the
Borrower shall fail to pay any principal under the Note when due and payable (or
payable by conversion) thereunder; or (ii) the Borrower shall fail to pay any
interest or any other amount under the Note when due and payable (or payable by
conversion) thereunder; or (iii) a receiver, trustee or other similar official
shall be appointed over the Borrower or a material part of its assets and such
appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; or (iv) the Borrower shall
become insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; or (v) the Borrower shall make a general assignment for the benefit of
creditors; or (vi) the Borrower shall file a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); or (vii) an
involuntary proceeding shall be commenced or filed against the Borrower; or
(viii) the Borrower shall become delinquent in its filing requirements as a
fully-reporting issuer registered with the SEC.


4.      Remedies.  In the event of any default, the outstanding principal amount
of this Note, plus accrued but unpaid interest, liquidated damages, fees and
other amounts owing in respect thereof through the date of acceleration, shall
become, at the Lender’s election, immediately due and payable in cash at the
Mandatory Default Amount.  The Mandatory Default Amount means the greater of (i)
the outstanding principal amount of this Note, plus all accrued and unpaid
interest, liquidated damages, fees and other amounts hereon, divided by the
Conversion Price on the date the Mandatory Default Amount is either demanded or
paid in full, whichever has a lower Conversion Price, multiplied by the VWAP on
the date the Mandatory Default Amount is either demanded or paid in full,
whichever has a higher VWAP, or (ii) 125% of the outstanding principal amount of
this Note, plus 100% of accrued and unpaid interest, liquidated damages, fees
and other amounts hereon.  Commencing five (5) days after the occurrence of any
event of default that results in the eventual acceleration of this Note, the
interest rate on this Note shall accrue at an interest rate equal to the lesser
of 12% per annum or the maximum rate permitted under applicable law.  In
connection with such acceleration described herein, the Lender need not provide,
and the Borrower hereby waives, any presentment, demand, protest or other notice
of any kind, and the Lender may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law.  Such acceleration may be
rescinded and annulled by Lender at any time prior to payment hereunder and the
Lender shall have all rights as a holder of the note until such time, if any, as
the Lender receives full payment pursuant to this Section 3.  No such rescission
or annulment shall affect any subsequent event of default or impair any right
consequent thereon.  Nothing herein shall limit Lender’s right to pursue any
other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Borrower’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of the Note as required pursuant to the
terms hereof.
 
 
 

--------------------------------------------------------------------------------

 


5.      No Shorting.  Lender agrees that so long as this Note from Borrower to
Lender remains outstanding, Lender will not enter into or effect “short sales”
of the Common Stock or hedging transaction which establishes a net short
position with respect to the Common Stock of Borrower.  Borrower acknowledges
and agrees that upon delivery of a conversion notice by Lender, Lender
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales.


6.      Assignability.  The Borrower may not assign this Note.  This Note will
be binding upon the Borrower and its successors and will inure to the benefit of
the Lender and its successors and assigns and may be assigned by the Lender to
anyone of its choosing without Borrower’s approval.


7.      Governing Law.  This Note will be governed by, and construed and
enforced in accordance with, the laws of the State of Michigan, without regard
to the conflict of laws principles thereof.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in Wayne County, in the State of Michigan.  Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.


8.      Delivery of Process by Lender to Borrower.  In the event of any action
or proceeding by Lender against Borrower, and only by Lender against Borrower,
service of copies of summons and/or complaint and/or any other process which may
be served in any such action or proceeding may be made by Lender via U.S. Mail,
overnight delivery service such as FedEx or UPS, email, fax, or process server,
or by mailing or otherwise delivering a copy of such process to the Borrower at
its last known attorney as set forth in its most recent SEC filing.


9.      Attorney Fees. In the event any attorney is employed by either party to
this Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding will be
entitled to recover from the other party reasonable attorneys' fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.


10.      Opinion of Counsel. In the event that an opinion of counsel is needed
for any matter related to this Note, Lender shall have any such opinion provided
by its counsel.


11.      Notices.  Any notice required or permitted hereunder (including
Conversion Notices) must be in writing and either personally served, sent by
facsimile or email transmission, or sent by overnight courier.  Notices will be
deemed effectively delivered at the time of transmission if by facsimile or
email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.


Borrower:
 
Lender:
                 
/s/ Perry Leopold                                                     
 
/s/ Robert Sanders                                                   
 
Perry Leopold
 
RLS Premiere Financial LLC
 
North Bay Resources Inc.
 
Its Principal
 
Chief Executive Officer
             
Date:   August 7, 2014                                             
 
Date:   August 7, 2014                                             
 



 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
SAMPLE NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert a portion or the entire Note)
 
The undersigned hereby elects to convert a portion of the Note issued by The
Company into Shares of Common Stock of The Company according to the conditions
set forth in such Note, as of the date written below.
 
 
Date of Conversion: _________________________________________________________
 
 
Conversion Amount: ________________________________________________________
 


Conversion Price: ___________________________________________________________
 


Shares to Be Delivered: ______________________________________________________
 


Signature: _________________________________________________________________
 
 
Print Name: ________________________________________________________________
 


Address: ___________________________________________________________________
 


__________________________________________________________________________
 


Delivery Instructions:__________________________________________________________
 


 


 


 